NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2386-20

GLENDINABEL DELIMA,

          Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR
and NUTRABIO LABS, INC.,

     Respondents.
__________________________

                   Submitted June 2, 2022 – Decided July 18, 2022

                   Before Judges Mitterhoff and Alvarez.

                   On appeal from the Board of Review, Department of
                   Labor, Docket No. 204501.

                   Forman, Cardonsky & Tsinman, LLC, attorneys for
                   appellant (Juan C. Cervantes, of counsel and on the
                   briefs; Samuel Tsinman, on the briefs).

                   Matthew J. Platkin, Acting Attorney General, attorney
                   for respondent Board of Review (Donna Arons,
                   Assistant Attorney General, of counsel; Bryce K. Hurst,
                   Deputy Attorney General, on the brief).
            Connell Foley LLP, attorneys for respondent Nutrabio
            Labs, Inc. (Leo J. Hurley, Jr., on the brief).

PER CURIAM

      Glendinabel Delima appeals from a March 18, 2021 order of the Board of

Review affirming the Appeal Tribunal's decision to disqualify her from

unemployment benefits. We affirm the Appeal Tribunal's decision that Delima

left her employment at Nutrabio Labs, Inc. voluntarily without good cause

attributable to the work, with one exception. We remand for the Tribunal to take

additional testimony on whether the manner in which she was compensated for

overtime violated the Wage and Hour Law, N.J.S.A. 34:11-56a4(b)(1), within

ninety days of this decision.

      An employee who resigns is entitled to unemployment benefits so long as

the resignation was for "good cause attributable to" the work. N.J.S.A. 43:21 -

5(a). The employee bears the burden of establishing good cause. See Brady v.

Bd. of Review, 152 N.J. 197, 218 (1997); N.J.A.C. 12:17-9.1(c). "Good cause"

means "cause sufficient to justify an employee's voluntarily leaving the ranks of

the employed and joining the ranks of the unemployed."         Condo v. Bd. of

Review, 158 N.J. Super. 172, 174 (App. Div. 1978). N.J.A.C. 12:17-9.1(b)

defines it as "a reason related directly to the individual's employment, which



                                                                           A-2386-20
                                       2
was so compelling as to give the individual no choice but to leave the

employment."

      At the hearing, Delima testified about a number of reasons that caused her

to resign: the change in her earnings from an hourly wage to a salary, a work

load so heavy it caused her sleepless nights and anxiety, dangerous work

conditions including a faulty machine that injured the hand of a co-worker,

harassment from her manager, and the company's failure to compensate her for

overtime.     Although Delima explained her dissatisfaction with her work

conditions, she offered no specifics to support her complaints, at times failing

to provide even approximate dates for the alleged incidents. As to the bulk of

her claims, the Appeal Tribunal's action was supported by the record—or the

absence of evidence in the record—and was not "arbitrary, capricious[,] or

unreasonable." See Burris v. Police Dep't of W. Orange, 338 N.J. Super. 493,

496 (App. Div. 2001) (citing Henry v. Rahway State Prison, 81 N.J. 571, 580

(1980)). With the exception of the overtime issue, we find her points on appeal

lack sufficient merit to warrant discussion in a written opinion.      R. 2:11-

3(e)(1)(E).

      However, "[u]nder unemployment benefit law, the underpayment of

wages in violation of the Wage and Hour Law can constitute . . . good cause."


                                                                          A-2386-20
                                       3
Zubrycky v. ASA Apple, Inc., 381 N.J. Super. 162, 168 (App. Div. 2005) (citing

Casciano v. Bd of Review, 300 N.J. Super. 570, 572 (App. Div. 1997); Sanchez

v. Bd. of Review, 206 N.J. Super. 617 (App. Div. 1986)). But we cannot discern

if Delima was indeed underpaid for overtime in violation of state law. A salaried

employee is not statutorily entitled to receive overtime compensation. N.J.A.C.

12:56-7.1. An hourly wage earner must be compensated for overtime. See

N.J.S.A. 34:11-56a4(b)(1). Assuming when Delima worked the overtime she

was not compensated at the required rate, this may be good cause entitling her

to benefits.

      It is undisputed that the employer engaged in renovations to the workplace

in June 2019, initially scheduled to last only two weeks. The closure of the

plant, in some intermittent fashion, extended up to a month. The employer

offered his workers a variety of options to make up for that lost work time: to

receive no income for the periods the plant was closed and use accrued vacation

or sick leave, or to be paid as if a full work week had passed and make up the

time as uncompensated overtime in the future. The last option, which violated

N.J.S.A. 34:11-56a4(b)(1), was the one Delima apparently selected. We do not

know how and when the overtime began for Delima.




                                                                           A-2386-20
                                       4
        It is also undisputed that Delima's employer in December 2019 intended

to make her a salaried manager. It is unclear from the references in the record

whether the overtime she worked to make up for the hours in June was served

prior to December.       We cannot determine if the overtime hours were

compensated at time and a half as required by statute, how many overtime hours

Delima was expected to work each day or how many hours she actually worked,

or how many hours of uncompensated hours of overtime she worked in total. In

other words, we lack the information necessary to determine if the manner in

which overtime was "compensated," assuming she was then an hourly wage

employee, met the requirements of New Jersey's statutory scheme.

        Thus, we remand the matter to allow both parties to establish whether the

employer's decision to allow Delima to work overtime to make up for salary

paid when the plant was closed violated the Wage and Hour Law. If it did, then

that would constitute good cause justifying her resignation and hence her

collection of unemployment benefits. Once the record is further developed at a

hearing, the Appeal Tribunal can determine whether any violation of State Wage

and Hour Law occurred, and whether Delima's resignation for that reason, which

took place months later, nonetheless constituted good cause attributable to the

work.


                                                                           A-2386-20
                                        5
      Rolka v. Board of Review, Department of Labor, 332 N.J. Super. 1, 5

(App. Div. 2000), is enlightening on this subject. The overtime issue must be

assessed in the context of Delima's other reasons for her departure. That is, the

extent to which a violation of the Wage and Hour Law controlled her decision

should be determined. We trust that in addressing this question, the Appeal

Tribunal will exercise "common sense and prudence." Ibid. (citing Gerber v.

Bd. of Review, 313 N.J. Super. 37, 43-44 (App. Div. 1998)).

      Affirmed in part; reversed and remanded in part.        We do not retain

jurisdiction.




                                                                           A-2386-20
                                       6